Title: Abraham Small: Prospectus for American Philosophical Transactions, 4 June 1824, 4 June 1824
From: Small, Abraham
To: 


                        
                        
                            
                            
                        
                    AMERICAN PHILOSOPHICAL TRANSACTIONS.PROPOSALS,By Abraham Small, No. 165, Chestnut Street, 2d door below Fifth Street,philadelphia,FOR PUBLISHING, BY SUBSCRIPTION,TRANSACTIONSof theAMERICAN PHILOSOPHICAL SOCIETY,HELD AT PHILADELPHIA,FOR PROMOTING USEFUL KNOWLEDGE.new series—volume ii.conditions.This Volume will be printed to correspond with the First, in a large quarto of about 500 pages, and will contain a number of copper-plate engravings.The price to Subscribers will be five dollars per copy, in boards.*** Copies of the First Volume may also be procured of the Publisher.Philadelphia, February 1824SUBSCRIBERS’ NAMES.RESIDENCE.NO. OF COPIES.
                        
                    